DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B, Figs. 34-45, and Sub-Species 2, Figs. 15-33 in the reply filed on 21 December 2020 is acknowledged.
The Examiner notes that claims 17-30 and claims 38-44 read on the elected species, and therefore claims 17-30 and 38-44 are currently pending and considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 14 May 2020 and 30 July 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Please note the first citation of the Non-Patent Literature Documents in the IDS filed on 14 May 2020 has not been examined, as the citation states “please delete; this was a duplicate of the dynamic fitness npl reference.” 

Claim Objections
Claims 17, 20, 23, 30, and 38 are objected to because of the following informalities:  
Claim 17, line 4, “each lateral frame member” should read --each of the plurality of lateral frame members--
Claim 17, lines 5-6, “the side surfaces” should read --the four side surfaces--
Claim 17, line 16, “such that resistance band” should read --such that the resistance band--
Claim 20, line 2, “are attached” should read --are respectively attached--
Claim 23, line 2, “further has” should read --further comprises--
Claim 23, line 4, “that resistance band” should read --that the resistance band--
Claim 30, line 1, “each leg” should read --each of the two legs--
Claim 38, line 5, “and mount” should read --and a mount--
Claim 38, line 15, “a first vertical frame member of the vertical frame members” should read --a first vertical frame member of the plurality of interconnected vertical frame members and lateral frame members--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first connecting structure of claim 19; a second connecting structure of claim 19.

The first and second connecting structures of claim 19, with generic placeholder “structure” coupled with functional language “connecting,” have been interpreted to cover the corresponding structure of “first and second loops” as defined in paragraph [0115] of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 17-21, 30, and 43-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “a plurality of holes on at least one of the side surface of each frame lateral and vertical member” in lines 5-6. It is unclear if the recited each frame lateral and vertical member is referring to the previously claimed plurality of vertical frame members and plurality of lateral frame members. Additionally, claim 17 has only previously claimed “each lateral frame member comprises a rectangular metal tube having four side surfaces” in lines 4-5, therefore it is unclear if each of the plurality of vertical frame members also comprises a rectangular metal tube having four side surfaces, or if the plurality of vertical frame members are also being claimed as having “a plurality of holes on at least one side surface.” It is further unclear if the limitation is intending that there is a plurality of holes located on each of the plurality of lateral frame members and on each of the plurality of vertical frame members, or if there is a plurality of holes across at least one side surface of each of the plurality of lateral frame members and each of the plurality of vertical frame members, such that each of the plurality of lateral frame members and each of the plurality of vertical frame members could comprise a single hole located on at least one side surface thereof to makeup a plurality of holes.
Claim 30 recites the limitation “a second proximate a distal end” in line 2. It is unclear what this limitation is imparting to the claim with respect to each of the two legs. It is unclear if Applicant intended the limitation to read --a second distal end--.
Claim 43 is dependent upon cancelled claim 37, thereby making it unclear what the dependency of claim 43 is intended to be. Additionally, claim 43 recites the limitation “the first lateral frame member of the lateral frame members” in line 2, where this limitation has not been previously recited in any of the currently pending claim and therefore lacks antecedent basis. Claim 44 is similarly rejected by virtue of dependency on claim 43.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 40 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All of the limitations of claim 40 are previously recited in lines 16-17 of claim 38 with respect to the base support, and do not further limit the subject matter of the claim. The Examiner notes that claims 41-42, which depend from claim 40, do further limit the subject matter of the claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brower et al. (US Patent No. 4188029).
Regarding independent claim 22, Brower discloses a weight rack system (Fig. 1), comprising:
a frame including an arrangement of a plurality of vertical frame members (four vertical posts 10, 11, 12, 13) that are connected together with a plurality of lateral frame members (lower horizontal members 14, 15, 16, 17 and upper horizontal members 18, 19, 20, 21) extending between the plurality of vertical frame members (see Fig. 1);
a pulley assembly (guide pulleys 33, 34, 39 shown in Fig. 1) attached to the frame (see Fig. 1), wherein the pulley assembly comprises a first pulley (any of pulleys 33, 34, or 39 can be considered a first pulley) and a mount connected to the frame (see Fig. 1, each of the pulleys 33, 34, 39 are attached to the frame by a respective bracket or mount), wherein the first pulley is rotatably mounted on the mount (see Fig. 1);
a cable system (cable 35) connected at a first end to a movable connection (at eyelet 36 on exercise beam 24, where exercise beam 24 is movable by hinge 25) and at a second end to a grip attachment (exercise bar 37), wherein the cable system extends from the grip attachment to the first pulley and engages the first pulley to redirect the cable system, and the cable system further extends from the first pulley to the movable connection (see Fig. 1);
a weight support (29, 30, see Fig. 4) attached to the movable connection (connected to exercise beam 24 via U-shaped bracket 33, shown in Fig. 4), wherein the weight support comprises a support plate (plate 30) with a shaft (sleeve 29) extending upward from the support plate (see Fig. 4), wherein the weight support is configured to support one or more weight plates “A hollow elongated sleeve 29 having a flat plate 30 secured to the lower end thereof on which one or more weights 31 can rest, is slidably mounted for vertical displacement over the vertical rod 28 as illustrated in FIG. 4”), and wherein the movable connection is configured to raise the weight support when the grip attachment is moved in a direction away from the first pulley (see Fig. 1 and Col. 2 line 62 - Col. 3 line 13).

    PNG
    media_image1.png
    507
    472
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    425
    334
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Allison (US Patent No. 7192389), further in view of Burchatz (US Patent No. 4907798), and further in view of Newman (US Patent No. 10384094, which receives benefit of US Provisional Application 62/610,143 filed on 22 December 2017).
Regarding independent claim 17, Allison discloses a weight rack system (Figs. 1 and 3, Col. 4 lines 1-4, “For example, the mover may be lifted in response to lifting by a cable 82 extending over pulleys to a handle to be pulled downwardly as in FIG. 1”, indicating the embodiment of Fig. 3 may be used with the frame structure of Fig. 1), comprising:

a pulley assembly (rollers 13) attached to the frame, wherein the pulley assembly comprises a first pulley and a mount connected to the frame (either of rollers 13 can be considered a first pulley, see Fig. 1 showing respective vertical mounts attaching each roller 13 to the frame), wherein the first pulley is rotatably mounted on the mount (see rollers 13 in Fig. 1);
a cable system (cable 82, Fig. 3) connected at a first end to a movable connection (mover 81, see Col. 3 line 66 - Col. 4 line 5) and connected at a second end to a grip attachment (12 of Fig. 1, Col. 2 lines 52-53, “A user may grasp and pull at 12 to exert force on the cable”, and see Col. 4 lines 1-4 cited above), wherein the cable system extends from the grip attachment to the first pulley and engages the first pulley to redirect the cable system, and the cable system further extends from the first pulley to the movable connection (see Figs. 1 and 3, cable 82 extends from the grip 12 of Fig. 1 to the mover 81 of Fig. 3);
a resistance band (yieldably stretchable cords 87) attached to the movable connection (via lateral projection 81a, see Fig. 3, Col. 4 lines 8-10, “The cord upper ends 87b selectively and individually have releasable connection to the mover”), wherein the resistance band is further attached to a fixed connection connected to the frame (transverse shaft 98 attached to base 80, Col. 4 lines 6-8, “Multiple yieldably stretchable cords 87 have lower ends 87a connected to the base 80 as via transverse shaft 98 on which cord lower end rings 88 are slidably received”) and spaced apart from the movable connection, such that the resistance band extends between the movable connection and the fixed connection in tension (see Fig. 3), and wherein the movable “The rings are selectively transferable onto a first lateral projection 81a associated with or carried by the mover 81, whereby when the mover moves upwardly, those cords now being connected to projection 81a are stretched upwardly to resist such upward displacement”).

    PNG
    media_image3.png
    525
    694
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    736
    503
    media_image4.png
    Greyscale

	Allison does not teach wherein each of the lateral frame members comprises a rectangular metal tube having four side surfaces defining a hollow interior with a plurality of holes on at least one of the side surface of each frame lateral and vertical member (see 35 U.S.C. 112(b) rejection above, for the purposes of examination, the claim has been interpreted as each of the plurality of vertical frame members and each of the plurality of lateral frame members having a plurality of holes on at least one side surface thereof), or a sheath completely encircling at least a portion of a length of the resistance band, wherein the sheath includes a flexible tubular body with an internal passage receiving the resistance band therein, wherein the tubular body is connected to the fixed connection and to the movable connection such that the sheath is configured to extend when the movable connection is moved away from the fixed connection.
	Burchatz teaches an analogous weight rack system (Fig. 1) comprising a frame (framework of machine 30) including an arrangement of a plurality of vertical frame members (rear vertical frame members 35, 36 and front vertical frame members 44, 45) and a plurality of lateral frame members (base 21 with front member 32, right side member 33, and left side members 34, and roof frame 39 with front member 40, right side member 41, left side member 42, and rear frame member 43), wherein each of the plurality lateral frame members and each of the plurality of vertical frame members comprises a rectangular metal tube having four side surfaces defining a hollow interior with a plurality of holes on at least one of the side surfaces (see Figs. 1-5 showing plurality of holes, Col. 3 lines 62-64, “The base 31 of machine 30 is fabricated from lengths of rigid steel square cross-section tubing welded or bolted together”; Col. 4 lines 9-16, “Rear vertical frame members 35 and 36 are made of lengths of tubular steel or angle iron stock. The frame members preferably have a square cross-section, and contain over substantially their entire lengths a plurality of holes 37 and 38 respectively, disposed at regular longitudinal intervals and passing through both parallel left and right side walls of the frame members”; Col. 4 lines 22-25, “Roof frame 39 is fabricated from lengths of rigid steel square cross-section tubing welded or bolted together to form an approximately square frame of the same size and shape as base frame 31”; Col. 4 lines 39-40, “Front vertical frame members 44 and 45 are made of lengths of tubular steel or angle iron stock”).
	Therefore, as rectangular metal tubes having a plurality of holes therein are known for being used to construct weight racks, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify each of the plurality of lateral frame members of Allison to be rectangular metal tubes having a plurality of holes on at least one side thereof, as is similarly taught by Burchatz, to achieve the predictable results of providing a sturdy support structure for the weight rack system.
	Allison as modified by Burchatz does not teach a sheath completely encircling at least a portion of a length of the resistance band, wherein the sheath includes a flexible tubular body with an internal passage receiving the resistance band therein, wherein the tubular body is connected to the fixed connection and to the movable connection such that the sheath is configured to extend when the movable connection is moved away from the fixed connection.
	Newman, in the same field of endeavor with regards to resistance bands, teaches a resistance band in the form of an elastic tube (30) having a length that is entirely encircled by a sheath (safety sleeve 80, see Fig. 1), wherein the sheath is in the form of a flexible tubular body with an internal passage receiving the resistance band therein (see Fig. 1, tubular structure allows elastic tube 30 to extend therein), wherein the tubular body includes a first connecting structure and a second connecting structure in the form of loops (metallic rings 160 connected to tubular body via flexible straps 20, see Fig. 8, Col. 4 lines 49-56).

    PNG
    media_image5.png
    216
    660
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    552
    media_image6.png
    Greyscale

	As Allison teaches each of the resistance bands (87) comprise a loop (ring 89) at two ends thereof for attachment to the movable connection (mover 81) and the fixed connection (transverse shaft 98), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the resistance bands of Allison to include a sheath encircling the entire length of the resistance band with the loops/rings attached at two ends of a tubular body of the sheath, as is similarly taught by Newman, for attachment to the movable connection and the fixed connection for the purpose of preventing injury to a user or damage to the weight rack system in the event the resistance band breaks (Col. 4 lines 38-44, “If the elastic tube 30 breaks within the safety sleeve 80, the safety sleeve 80 is adapted to prevent the elastic tube 30 or any of the components internal to the safety sleeve 80 from puncturing the safety sleeve 80, thereby reducing the threat of injury or property damage if the elastic tube 30 or connection arrangement 10 fails”).
Regarding claim 18, Allison as modified by Newman further teaches wherein the sheath (safety sleeve 80 of Newman) encircles an entire length of the resistance band (see Figs. 1 and 8 of Newman, and see rejection to claim 17 above).
	Regarding claim 19, Allison as modified by Newman further teaches wherein the tubular body (safety sleeve 80 of Newman being in the form of a tubular body, see Fig. 1 of Newman) includes a first connecting structure (ring 89 of Allison connected to the safety sleeve 80 via loop 20 of Newman) on a first end of the tubular body directly connected to the fixed connection (as modified, the ring 89 of Allison connects the tubular body of safety sleeve 80 to the transverse shaft 98) and a second connecting structure (ring 89 of Allison connected to the safety sleeve 80 via loop 20 of Newman) on a second end of the tubular body directly connected to the movable connection (as modified, the ring 89 of Allison connects the tubular body of safety sleeve 80 to the mover 81 via lateral projection 81a).
	Regarding claim 20, Allison as modified by Newman further teaches wherein the first and second connecting structures are loops (rings 89 of Allison) that are attached to the first and second ends of the tubular body (see Fig. 8 of Newman, as modified, rings 89 of Allison connect to loops 20 of Newman at the first and second ends of safety sleeve 80).
	Regarding claim 21, Allison as modified by Newman further teaches wherein the sheath (safety sleeve 80 of Newman) is formed from a nylon-based fabric (Newman Col. 4 lines 34-37, “The safety sleeve 80 is pleated or bunched-up, and made from a flexible, non-stretchable material such as woven nylon webbing, polypropylene, or other plastic or puncture-resistant materials”).

Allowable Subject Matter
Claims 38-39 are allowed. Claims 41-42 are objected to as being dependent on claim 40, which has been rejected under 35 U.S.C. 112(d), see above.

Claims 23-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 23, the prior art of record fails to disclose a weight rack system in combination with all of the structural and functional limitations, and further comprising a resistance band, a weight support comprising a connection beneath a support plate of the weight support, and wherein the resistance band is attached to the connection and to a fixed connection attached to a frame of the weight rack system.
With respect to independent claim 38, the prior art of record fails to disclose a weight rack system in combination with all of the structural and functional limitations, and further comprising a frame comprising a plurality of interconnected vertical frame members and lateral frame members, a pulley assembly, a cable system connected to a weight support at a first end and a grip attachment at a second end, the weight support comprising a support plate and a shaft extending upward from the support plate, a base support including a mounting structure that is releasably attached to a first vertical frame member of the plurality of interconnected vertical frame members and lateral frame members, the base support including a support member being 
	The closest prior arts of record include Brower et al. (US Patent No. 4188029), Allison (US Patent No. 7192389), and Sullivan et al. (US Patent No. 4257590).
	Brower teaches a weight rack system (Fig. 1) comprising a frame (10-21), a pulley assembly (33, 34, 39), a cable system (35), and a weight support (29, 30) as claimed, and further teaches a base support (vertical rod 28 and compression spring 32) for supporting the weight support at an elevated position, but does not teach the base support including a mounting structure that is releasably attached to a first vertical frame member of the frame or a resistance band connected to the weight support and the frame such that the resistance band extends between the weight support and the frame in tension.
	Allison teaches a weight rack system (Figs. 1) comprising a frame (18), a pulley assembly (13), a cable system (11), and a weight support (14a, 16’) as claimed, and further teaches a resistance band (22) connected at one end to the frame, but does not teach another end of the resistance band connected to the weight support such that the resistance band extends between the weight support and the frame in tension, or a base support configured to support the weight support at an elevated position and extending into a movement path of the weight support.
	Sullivan teaches a weight rack system (Fig. 1) comprising a frame (10-13, 14, 16, 32, 34), a pulley assembly (44, 44’, 48, 50), a cable system (70), and a weight support (60, 62, 64, 66, 66’) as claimed, and teaches a base support (27) releasably connected to a first vertical frame .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited for additional pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        



/Megan Anderson/Primary Examiner, Art Unit 3784